UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------------------X
 UNITED STATES OF AMERICA


                                                                         MEMORANDUM & ORDER
                 -against-
                                                                               19-CR-99 (NGG)
 CESAR BENITEZ-DOMINGUEZ,


                                   Defendant.
---------------------------------------------------------------------X
NICHOLAS G. GARAUFIS, United States District Judge.

        Defendant Cesar Benitez-Dominguez has been charged with one count of illegal reentry

in violation of 8 U.S.C. §§ 1326(a) and (b)(l). (See Indictment (Dkt. 11).) Section 1326(a) makes

it a crime for a person who "has been denied admission, excluded, deported, or removed" from

the United States to reenter the country. The indictment asserts that Mr. Benitez-Dominguez had

"previously been deported and removed from the United States" (Indictment at 1), a claim

predicated on an Order of Removal issued by an immigration court in 2008 (Order of Removal

(Dkt. 29-8).

        Pending before the court is Mr. Benitez-Dominguez's motion to dismiss the indictment

pursuant to Federal Rule of Criminal Procedure 12. Mr. Benitez-Dominguez argues that the

Government cannot establish the elements of a § 1326(a) violation because the immigration

court that ordered his removal in 2008 lacked the requisite jurisdiction to do so. Because the

court agrees that the immigration court was without jurisdiction to order Mr. Benitez-

Dorninguez' s removal, the motion is GRANTED.




                                                         1
I.      BACKGROUND

       A.       Facts

       Mr. Benitez-Dominguez was born in Mexico City, Mexico in 1972 and entered the

United States without inspection in or around 1989. (Deel. of S. Isaac Wheeler in Supp. of Mot.

("Wheeler Deel.") (Dkt. 29-2) ,r 4.) He was convicted in New York of driving under the

influence and bail jumping in or around 2006; he served eight months in jail and was then

transferred directly into the custody of the U.S. Immigrations and Customs Enforcement

("ICE"). (Id   ,r,I 4-5; Audio Recording of Aug. 6, 2008 Removal Hearing ("Hearing Audio")
(Wheeler Deel. at Ex. A).) On July 7, 2008, Mr. Benitez-Dominguez was served with a Notice to

Appear (''NTA''), charging him with removability under 8 U.S.C. 1182(a)(6)(A)(i) on the basis

that he entered the United States without inspection. (Id ,I 6; NTA.(Dkt. 29-4).) The NTA did

not include either the address of the immigration court where it would be filed or the date and

time of Mr. Benitez-Dominguez's initial hearing. (NTA at 1.)

       Mr. Benitez-Dominguez was processed in Manhattan on July 9, 2008, but was transferred

to a facility in York, PA on July 10, 2008. (Wheeler Deel. 18.) At some point thereafter, he was

transferred again to a facility in Livingston, TX. (Not. of Change of Address for Immigration

Court (''Not. of Change of Address") (Dkt. 29-6).) On July 23, 2008, Mr. Benitez-Dominguez

was served with a Notice of Change of Address for Immigration Court, which provided an

address in Houston where his hearing would be held. (Not. of Change of Address.) According to

defense counsel, the official court file for the removal proceedings does not include any notice of

hearing issued to Mr. Benitez-Dominguez that indicated the time and date of his hearing.

(Wheeler Deel. 1 12.)




                                                2
        On August 6, 2008, Mr. Benitez-Dominguez appeared before Immigration Judge ("IJ")

Jimmie Lee Benton at the Houston, TX Immigration Court. (Id     1 11.) After a hearing that lasted
less than three minutes (see Hearing Audio), Judge Benton ordered Mr. Benitez-Dominguez

removed (Id; see also Order of Removal). Mr. Benitez-Dominguez was removed on August 12,

2008. (Warrant of Removal/Deportation (Dkt. 30 at ECF p. 21).)

       At some point thereafter, Mr. Benitez-Dominguez returned to the United States.

Magistrate Judge Viktor V. Pohorelsky issued an arrest warrant under seal on October 10, 2010.

(Warrant (Dkt. 2).) According to the Government, Mr. Benitez-Dominguez was arrested by the

New York Police Department around August 27, 2018 on charges that have since been

dismissed. (Government Mem. in Opp. ("Gov't Opp.") (Dkt. 30) at 6.) He was transferred to

federal custody on January 30, 2019. (Id)

       B.      Procedural History

       On February 26, 2019, a one-count indictment was filed against Mr. Benitez-Dominguez,

charging him with illegal reentry in violation of 8 U.S.C. §§ 1326(a) and 1326(b)(l). (See

Indictment.) Mr. Benitez-Dominguez was released on his own recognizance on $75,000 bond.

(See Jan. 30, 2019 Order (Dkt. 8).) He entered a not guilty plea on March 6, 2019. (Mar. 6, 2019

Min. Entry (Dkt. 13).)

       On October 15, 2019, Mr. Benitez-Dominguez moved to dismiss the indictment pursuant

to Federal Rule of Criminal Procedure 12, arguing that the Government is unable to prove, as

required by§ 1326(a), that he had been removed. (Mot. to Dismiss ("Mot.") (Dkt. 29); Mem. in

Supp. of Mot. ("Mem.") (Dkt. 29-1). The Government opposed Benitez-Dominguez's motion on

November 4, 2019 (Gov't Opp.), and Mr. Benitez-Dominguez replied on November 14, 2019

(Def. Reply ("Reply") (Dkt. 31)).



                                                3
II.    LEGAL STANDARD

        "A charge in an indictment is insufficient and must be dismissed when it does not

describe conduct that is a violation of the criminal statute charged." United States v. Litvak, No.

3:13-CR-19 (JCH), 2013 WL 5740891, at *2 (D. Conn. Oct. 21, 2013) (citing Russell v. United

States, 369 U.S. 749, 764-65 (1962)). "Rule 12 authorizes defendants to challenge the

lawfulness of a prosecution on purely legal, as opposed to factual, grounds." United States v.

Ahmed, 94 F. Supp. 3d 394,404 (E.D.N.Y. 2015). "A defendant charged with illegal reentry in

violation of 8 U.S.C. § 1326 has a right to challenge the removal order upon which the charge is

predicated." United States v. Pszeniczny, 384 F. Supp. 3d 353, 355 (E.D.N.Y. 2019)

(citing United States v. Mendoza-Lopez, 481 U.S. 828, 837-38 (1987)).

III.   DISCUSSION

       The court first must decide whether Mr. Benitez-Dominguez satisfies the 8 U.S.C.

1326(d) criteria, which limit collateral review ofremoval orders. If these criteria are met, the

court may then consider whether the 2008 Order of Removal is void due to lack of jurisdiction.

       A. Collateral Attack on Prior Removal under 8 U.S.C. § 1326(d)

       Collateral attacks on prior removal orders.are limited by 8 U.S.C. § 1326(d). The statute

provides:

       In a criminal proceeding under this section, an alien may not challenge the validity of the
       deportation order in subsection (a)(l) or subsection (b) unless the alien demonstrates
       that-

               (1) the alien exhausted any administrative remedies that may have been available
                   to seek relief against the order;
               (2) the deportation proceedings at which the order was issued improperly
                   deprived the alien of the opportunity for judicial review; and
               (3) the entry of the order was fundamentally unfair.

8 U.S.C. § 1326(d).



                                                 4
         As a threshold matter, Mr. Benitez-Dominguez argues he does not have to satisfy the§

1326(d) criteria because-due to the immigration court's alleged lack of jurisdiction-his

challenge goes to the legal existence of the deportation order rather than its validity. (Mem. at 5.)

Mr. Benitez-Dominguez insists that "because of the defective NTA, here there simply is no

removal order to collaterally attack: it is a nullity, 'not voidable, but simply void."' (Mem. at 16

(quoting Weyant v. Okst, 101 F.3d 845, 854 (2d Cir. 1996)) (emphasis in original); see also

Reply at 9 (citing United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260,270 (2010); Ex

parte Watkins, 28 U.S. 193, 197 (1830)).) However, these cases do not support the idea that a

void order is a legal nullity such that it ceases to exist absent appeal or collateral attack; in fact,

they support the opposite. 1

         At least two other courts in this district have considered this question. The defendant in

United States v. Maldonado, No. 18-CR-308 (CBA) (E.D.N.Y. Feb. 11, 2019) "fashion[ed] his

argument about the Immigration Judge's jurisdiction as outside the scope of §1326(d) review."

Id slip op. at 29-30. Judge Amon rejected this argument. She found that § 1326(d) "is the

exclusive channel through which a defendant can challenge an underlying removal order" and

noted that the statute "could not be clearer" in setting forth the criteria under which a collateral

attack is permissible. Id at 30. See also Pszeniczny, 384 F. Supp. 3d at 361-62 (adopting

Maldonado's analysis).


1 Mr. Benitez-Dominguez cites Ex parte Watkins as standing for the idea that "[a]ll proceedings of a court beyond its

jurisdiction are void" (Reply at 9 (quoting Ex parte Watkins, 28 U.S. at 197)), but that case actually held that even if
a court's 'Judgment was erroneous ... still it is a judgment, and, until reversed, cannot be disregarded." Id. at 206;
see also id. ("The decree having been pronounced, although in a case in which it was erroneous for want of the
avennent of jurisdiction, was nevertheless obligatory as a decree."). Similarly, Espinosa declares that "[a] void
judgment is a legal nullity," Espinosa, 559 U.S. at 270, but it makes this statement while considering a motion for
relief under Federal Rule of Civil Procedure 60(b)(4), i.e., it does not stand for the principle that a void judgment is
self-terminating without a challenge to its validity. Finally, the judgment in Weyant that was "not voidable, but
simply void" was a conviction that was overturned on appeal, and not a judgment that spontaneously ceased to exist.
 Weyant, 101 F.3d at 854.


                                                           5
         This court agrees. In order to challenge the jurisdiction of the immigration court, Mr.

Benitez-Dominguez must satisfy the§ 1326(d) factors. 2 Each factor is discussed in turn.

                  1.       Exhaustion of Administrative Remedies

         The parties agree that Mr. Benitez-Dominguez did not seek administrative review of the

removal order. (See Mem. at 16-17; Gov't Opp. at 8.) However, the Second Circuit has held that

the "failure to exhaust administrative remedies bars collateral review of a deportation proceeding

under Section 1326(d)(l) only where an alien's waiver of administrative review was knowing

and intelligent." United States v. Calderon, 391 F.3d 370, 374-75 (2d Cir. 2004) (citation

omitted) (alteration adopted). "Given ... that many aliens are uncounseled, our removal system

relies on IJs to explain the law accurately to prose aliens. Otherwise, such aliens would have no

way of knowing what information was relevant to their cases and would be practically foreclosed

from making a case against removal." United States v. Copeland, 376 F.3d 61, 71 (2d Cir. 2004).

         "The finding of knowing and intelligent waiver is inevitably a fact-specific inquiry." Ali

v. Mukasey, 525 F.3d 171, 174 (2d Cir. 2008). The Second Circuit has found a knowing and

intelligent waiver of the right to appeal when "the record of the interaction between the IJ and

the alien fairly supports the conclusion that the alien or his counsel understood the nature of the

waiver." Id In United States v. Johnson, 391 F.3d 67 (2d Cir. 2004), the court found a knowing

and intelligent waiver where the "IJ clearly advised Johnson of his 'right to appeal to a higher

immigration court"' and the IJ "further advised: 'If you want to waive your appeal, it will be a

final order and you will not be able to change your mind later on. Do you understand?"' Id. at 75.




2 At oral argument, counsel for Mr. Benitez-Dominguez also argued that if the application of the§ 1326(d) factors is
more restrictive than United States v. Mendoza-Lopez, 481 U.S. 828 (1987), §1326(d) is necessarily
unconstitutional. (See Jan. 30, 2020 Oral Argument Tr. ("Oral Argument Tr.") 18:19-19:6.) Because the court finds
that Mr. Benitez-Dominguez satisfies the§ 1326(d) factors, it does not engage in a broader analysis of§ 1326(d)'s
constitutionality.

                                                         6
Similarly, the defendant inAhmedv. Holder, 380 F. App'x 67 (2d Cir. 2010) "not only accepted

the IJ's decision as final, but also expressly confirmed his understanding that doing so meant that

he could not later appeal the decision and that immigration officers would attempt to send him to

Sudan as soon as possible." Id at 70.

       Here, the record does not establish a knowing and intelligent waiver of the right to

appeal. Mr. Benitez-Dominguez was appearingpro se before the immigration court, which

supports bis argument that the waiver was not knowing and intelligent. See Calderon, 391 F.3d

at 375. During Mr. Benitez-Dominguez's hearing, the IJ only asked "Do you wish to appeal my

decision to a higher court?" and made no further inquiry. (Hearing Audio.) The IJ did not, as in

Johnson or Ahmed, make clear to Mr. Benitez-Dominguez that by waiving his right to appeal he

would be consenting to final judgment and would be unable to change his mind at a later date.

Nor did the IJ in any way indicate to Mr. Benitez-Dominguez that he had a potentially

meritorious ground for appeal. See Copeland, 376 F.3d at 71 ("[O]ur removal system relies on

IJs to explain the law accurately to prose aliens."); see also United States v. Perez-Toledo, 259

F. App'x 915, 916 (9th Cir. 2007) (noting that "where the record before the IJ contains an

inference that the petitioner is eligible for relief from deportation, the IJ must advise the alien of

this possibility," and that failure to do so makes a waiver of appeal not knowing and intelligent

(quotation marks omitted)).

       Because Mr. Benitez-Dominguez's waiver of his right to appeal the IJ's decision was not

knowing and intelligent, his failure to exhaust his administrative remedies does not bar him from

collaterally attacking his removal order.




                                                  7
                2.      Whether the Deportation Proceedings Deprived Mr. Benitez-Dominguez
                        of an Opportunity for Judicial Review

        The second § 1326(d) factor is whether the removal proceedings "improperly deprived

the alien of the opportunity for judicial review." 8 U.S.C. 1326(d)(2). There is some overlap

between this and the prior§ 1326(d) factor, as the Second·Circuit has noted that "[w]here a

waiver of the right to appeal is not knowing, an alien is deprived of the opportunity for judicial

review." Copeland, 376 F.3d at 68 n.6. However, in addition to review via a direct appeal, "the

'availability of habeas review is sometimes deemed to constitute an opportunity for judicial

review."' United States v. Thorpe, No. 15-CR-211 (NGG), 2016 WL 676395, at *4 (E.D.N.Y.

Feb. 18, 2016) (quoting Copeland, 376 F.3d at 68). However, "its technical availability is not

sufficient to satisfy 8 U.S.C. § 1326(d)." Id "[W]here no realistic opportunity for judicial review

by way of habeas review existed, an alien's failure to seek such review will not be deemed to

preclude a collateral attack on a deportation order under[§] 1326(d)(2)." Calderon, 391 F.3d at

375 (emphasis in original).

        The Second Circuit cautioned that "the interval of time in which it is realistically possible

for an alien seek judicial review may be quite short," United States v. Lopez, 445 F.3d 90, 99 (2d

Cir. 2006), but has also found a period of "less than one month" to be insufficient, see United

States v. Sosa, 387 F.3d 131, 138 (2d Cir. 2004). Mr. Benitez-Dominguez had only six days. (See

Warrant of Removal/Deportation.) Because Mr. Benitez-Dominguez did not knowingly and

intelligently waive his right to appeal the IJ' s decision and could not have realistically sought

habeas review of his removal order in six days, he satisfies the second§ 1326(d) factor.

               3.      Fundamentally Unfairness of the Removal Order

       The final§ 1326(d) factor requires a two-step demonstration. For a defendant to show

fundamental unfairness, "he must show both a fundamental procedural error and prejudice


                                                  8
 resulting from that error." United States v. Fernandez-Antonia, 278 F.3d 150, 159 (2d Cir. 2002);

 see also id. at 157 (explaining that prejudice results when the unfairness "would have entitled

 [the defendant] to relief on direct appeal"). "Prejudice is shown where there is a reasonable

 probability that, but for the error, the result of the proceeding would have been different." United

 States v. Daley, 702 F.3d 96, 100 (2d Cir. 2012) (alterations adopted) (quotation marks and

 citations omitted).

            The Government argues that Mr. Benitez-Dominguez cannot show any prejudice based

 on the "alleged procedural error" in this case, which it asserts to be the defects in the NTA. (See

 Gov't Opp. at 17 ("The [D]efendant does not make any attempt to show that he would not have

 been properly ordered removed ... if location, time and date information had been included in

 his original NTA.") Mr. Benitez-Dominguez, however, identifies a different procedural error:

 "the immigration court's improvident attempt to exercise jurisdiction and order removal while

 lacking jurisdiction to do so." (Reply at 12.) "Had that not occurred," Mr. Benitez-Dominguez

 argues, he "would not have been removed." (Id.); see also Fernandez-Antonia, 278 F.3d at 159.

            The two procedural errors identified by the parties each merit analysis under Fernandez-

 Antonia. Considering the first error, the Government is correct that if the NTA contained the

 necessary information to confer jurisdiction to the immigration court, the IJ still would have

• ordered Mr. Benitez-Dominguez's removal. However, applying the analysis to the second error,

 Mr. Benitez-Dominguez is correct that had the IJ properly recognized that it lacked jurisdiction

 over his removal proceedings, it would have dismissed the NTA and Mr. Benitez-Dominguez

 would not have been removed. 3




 3   At least not until he was served an NTA that complied with the regulation. See infra section III.B.

                                                              9
        The Government places great weight on the argument that Mr. Benitez-Dominguez "was

not deported in error because he, by his own admission, was deportable." (Oral Argument Tr. at

30:19-20.) This argument misses the mark. In contrast to the Government's "no hann no foul"

argument, the controlling question here is actually "whether there is a reasonable probability that

Defendant would have succeeded on appeal of his deportation order." United States v. Meza, 372

F. Supp. 3d 48, 58 (E.D.N.Y. 2019). The Government cannot seriously contend that Mr. Benitez-

Dominguez would have been unsuccessful if he were to appeal a deportation order issued by a

court that lacked jurisdiction over the removal proceeding. As a result, Mr. Benitez-Dominguez

is able to show both a fundamental procedural error and prejudice based on that error, and he

therefore satisfies the third and final prong of§ 1326(d) and may collaterally attack his removal

proceeding.

       B. The Immigration Court's Jurisdiction over Mr. Benitez-Dominguez's Removal
          Proceeding

       Under 8 C.F.R. §1003.14(a), " □ Jurisdiction vests, and proceedings before an Immigration

Judge commence, when a charging document is filed with the Immigration Court." Section

1003 .13 includes an NTA as a "charging document" under the regulation. Id § 1003 .13.

Recently, the Second Circuit found that an NTA that comports with the regulation is "adequate

to vest jurisdiction in the Immigration Court." See Banegas Gomez v. Barr, 922 F.3d 101, 112

(2d Cir. 2019), cert. denied sub nom. Gomez v. Barr, 2020 WL 411675 (U.S. Jan. 27, 2020).

Implicit in this holding is that a noncompliant NTA is insufficient to vest jurisdiction in the

immigration court. See id.

       Mr. Benitez-Dominguez indentifies two defects in his NTA and argues that each

independently rendered the NTA noncompliant and thus deprived the immigration court of the

necessary jurisdiction to order his removal. (Mem. at 5-16.) First, he argues that the NTA did not
contain the time and date of his initial hearing and that he was not subsequently provided with

notice of that information. Second, he asserts that the NTA did not contain the address of the

immigration court where it would be filed. Each point is discussed in turn.

                 1.    Notice of Time and Date

        Section 1003 .18(b) mandates "the Service shall provide in the [NTA] the time, place, and

date of the initial removal hearing, where practicable." The regulation also provides that "[i]f that

information is not contained in the [NTA], the Immigration Court shall ... provid[e] notice to ..

. the alien of the time, place and date of hearing." Id. In Banegas Gomez, the Second Circuit held

that "a [NTA] that does not specify the time and place of an alien's initial removal hearing vests

an Immigration Judge with jurisdiction over the removal proceedings so long as a notice of

hearing specifying this information is later sent to the alien." Banegas Gomez, 922 F.3d at 112

(quoting In re Bermudez-Cota, 271. & N. Dec. 441 (B.I.A. 2018) (alteration adopted) (emphasis

in original)).

        Here, it is undisputed that the NTA provided to Mr. Benitez-Dominguez did not contain

written notice of the time and place of his hearing. (See NTA.) Additionally, the record indicates

that this information was not provided via a subsequent notice sent to Mr. Benitez-Dominguez.

(See Wheeler Deel. 112.) Under Banegas Gomez, these two facts are sufficient to decide that the

immigration court lacked the jurisdiction to order Mr. Benitez-Dominguez's removal and that the

indictment should therefore be dismissed. Banegas Gomez, 922 F.3d at 112.

        The Government, however, advances two arguments to the contrary. It first argues that

Mr. Benitez-Dominguez "clearly received notice of the date and time of the hearing□ because he

physically appeared at the hearing." (Opp. at 16.) Next, it argues that the notice requirement was

met because the "certificate of service" box at the end of the NTA, signed by an agent whose



                                                 11
 name is redacted in the record, included a form statement that "the alien was provided oral notice

 ... of the time and place of his or her hearing." (NTA at 2; Opp. at 18.) Both of these arguments

 are flawed.

         First, the Government's Kafkaesque assertion that being dragged into court by

 immigration officers suffices as notice of the date and time of the hearing runs squarely into

 Banegas Gomez (in addition to the basic precepts of due process). In that case, the alien

· "appeared" at "his initial hearing," but the Second Circuit still found that "a notice of hearing

 specifying" the time and date of the initial removal hearing must be "sent to the alien" in order

 for jurisdiction to vest in the immigration court. Banegas Gomez, 922 F.3d at 112. The

 requirement that "a notice of hearing" be "later sent to the alien" would be wholly unnecessary if

 being brought to court on the day of the hearing was sufficient notice for jurisdiction to vest.

         Second, neither the statute nor the regulation countenances the otherwise undocumented

 oral notice on which the Government relies. Section 1003. l 8(b) provides that "the Service shall

 provide in the [NTA], the time, place and date" of the hearing. (emphasis added) It continues,

 "[i]fthat information is not contained in the [NTA]," a subsequent notice of hearing must be

 provided to the alien. Id (emphasis added). Even assuming that the anonymous serving agent

 provided oral notice of the time, place and date of his initial hearing, 4 such oral notice does alter

 the fact that the "information is not contained" in the NTA. Therefore, a subsequent notice of

 hearing was required, and, because that subsequent notice was never provided, the immigration

 court did not have the jurisdiction to order Mr. Benitez-Dominguez's removal. See Banegas

 Gomez, 922 F.3d at 112.


 4
  This assumption, in turn, requires assuming the serving agent had advance knowledge that Mr. Benitez-Dominguez
 would be transferred from New York, NY to York, PA to Livingston, TX and would appear before an IJ in Houston,
 TX a month after the agent served Mr. Benitez-Dominguez with the NTA.


                                                       12
                   2.       The Address of the Immigration Court

         Mr. Benitez-Dominguez also advances a second, independently sufficient argument for

why the IJ was without jurisdiction over his 2008 removal proceeding: the NTA did not include

the address of the immigration court where it was to be filed.

         Pursuant to§ 1003.15, an NTA must include, inter alia, "the address of the Immigration

Court where the Service will file the ... [NTA]." Id § 1003.15(b)(6). Mr. Benitez-Dominguez

argues that because his NTA did not include the address of the immigration court where it was to

be filed, it was insufficient to confer jurisdiction over his removal proceeding. While Banegas

Gomez did not directly address the requirements of§ 1003.lS(b), the panel's logic supports Mr.

Benitez-Dominguez's argument.

         First, Banegas Gomez held that the regulations at issue are jurisdictional. Banegas

Gomez, 922 F.3d at 111 ("The Attorney General has promulgated regulations governing removal

proceedings that do address when jurisdiction vests in the Immigration Court." (emphasis in

original)). Second, as discussed above, the panel held that an NIA is "adequate to vest

jurisdiction in the Immigration Court, at least so long as" it complied with the regulation. Id. at

112. That the panel included the qualifying phrase "at least so long as" to conclude that

jurisdiction vests in the immigration court when the NTA complies with the requirements of§

1003. l 8(b) indicates that only a compliant NTA will confer jurisdiction. It strains credulity, then,

to argue that compliance with § 1003. l 8(b) is necessary to vest jurisdiction, but compliance with

§ 1003.lS(b) is not. 5


5 This proposition is further supported by the other provisions in § 1003.15. Section 1003.15(a), which lists
information to be provided by the Service to the Executive Office for Im.migration Review, includes a disclaimer
that omission of the items listed "shall not provide the alien with any substantive or procedural rights." Similarly, §
1003.15(c), which lists information the Service "shall provide" to the immigration court, declares that the "[f]ailure
to provide any of these items shall not be construed as affording the alien any substantive or procedural rights."
However,§ 1003.15(b) does not include a similar disclaimer. That these regulations include a disclaimer of
procedural and substantive rights for§§ 1003.15(a) and 1003.15(c), but not for§ 1003.15(b) suggests that

                                                          13
         The Government argues that even if the original NTA did not vest jurisdiction in the

immigration court, that defect was cured when Mr. Benitez-Dominguez was served with a Notice

of Change of Address for Immigration Court on July 23, 2008. (Not. of Change of Address.)

This notice, referencing the defective NTA served on Mr. Benitez-Dominguez, stated that it was

provided "pursuant to Section 239(a)(2)(A) of the Immigration and Nationality Act." (Id)

Codified at 8 U.S.C. § 1229(a)(2)(A), this provision requires notice to be given to the alien or the

alien's counsel "in removal proceedings under section 1229a of this title, in the case of any

change or postponement in the time and place of such proceedings." The Supreme Court has

analyzed this provision:

                  By allowing for a "change or postponement" of the proceedings to
                  a "new time or place,"[§ 1229(a)(2)] presumes that the Government
                  has already served a "notice to appear under section 1229(a)" that
                  specified a time and place as required by § 1229(a)(l)(G)(i).
                  Otherwise, there would be no time or place to "change or postpone."

Pereira v. Sessions, 138 S. Ct. 2105, 2114 (2018) (alteration adopted). Here, the Government

attempts to cure a defective NTA with a letter that presumes the existence of valid NTA. The

Government's argument therefore fails, and the fact that Mr. Benitez-Dominguez's NTA lacked

the address of the immigration court where it was to be filed is an independently sufficient error

that deprived the immigration court of jurisdiction to order Mr. Benitez-Dominguez's removal.




§ 1003.15(b) does provide the alien with substantive and procedural rights. See United States v. Ramos-Urias, No.
18-CR-00076, 2019 WL 1567526, at *2 (N.D. Cal. Apr. 8, 2019); see also N.L.RB. v. SW Gen., Inc., 137 S. Ct. 929,
940 (2017) ("If a sign at the entrance to a zoo says 'come see the elephant, lion, hippo, and giraffe,' and a temporary
sign is added saying 'the giraffe is sick,' you would reasonably assume that the others are in good health.").

                                                          14
IV.    CONCLUSION

       Because the immigration court lacked jurisdiction to order Mr. Benitez-Dominguez's·

removal in 2008, the removal order is invalid. The Government may not rely on an invalid

removal order to satisfy the elements 8 U.S.C. § 1326(a). Therefore, the Defend�t's motion is

GRANTED and the Indictment (Dkt. 11) is hereby DISMISSED.



       SO ORDERED.


Dated: Brooklyn, New York
       February�' 2020                                           United States District Judge




                                              15
